Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of the Claims 
Claims 70-90 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on August 10, 2020 has been received and entered into
the present application.
Claims 1-69 are cancelled.
Applicant’s arguments, filed August 10, 2020, have been fully considered. Rejection of claims 70-90 under 35 U.S.C 112(a)-Written Description has been overcome due to Applicant clarification. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
				Maintained Rejection
Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for how to make compounds formula I°, does not reasonably provide enablement for how to use the compounds of formula I° in .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The enablement rejection below is focusing on genus of compounds of formula I° and for a method of treating cancer with the instantly claimed compounds. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.

The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is March 2, 2015, the date of U.S. Non-Provisional Application No. 62/127,109.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; 
Applicant’s invention is directed to a method of treating cancer by administering a therapeutically effective amount of compound of formula I°.  Applicant demonstrates in the as-filed specification GDF8, TGF-β, TGF-1b and TGF-2b IC50 (µM) values of several compounds of formula I° [p.190-192 and 325-329]. 
As of the time of filling, treating any cancer with a compound of formula I° was unknown and the prior art did not recognize any compound of formula I° is capable of successfully treating any cancer. Regarding cancer, Vogelstein et al. (Nature Medicine (2004), vol. 10, pp.789-799) taught that the cancer research can be summed up to be a genetic disease [abstract]. The references summarize the important genes responsible for the genesis of various cancers, their mutations and the pathways through which they act [abstract]. Alteration in three types of genes are responsible for tumorigenesis: oncogenes, tumor-suppressor genes and stability genes [p.783, col. 1, para.1]. When compared to diseases such as cystic fibrosis or muscular dystrophy wherein mutations in one gene can cause disease, no single defect “causes” cancer [p.783, col. 1, para.1].  In some cancers, the gatekeeper has been identified, however in most common tumors the gatekeepers are known. It is also unknown whether cancers of the lung, breast, prostate, bladder or brain can each be initiated through any one of several gatekeeping pathways or through only one [p.793, col. 1, para.2]. It is believed that the remaining gatekeeping genes will only be identified through more 'brute-force' approaches involving sequence determination of major portions of the cancer cell genome [p.793, col. 1, para.2]. As gatekeeping mutations provide fundamental insight into the biology and pathogenesis of particular cancers and are of singular importance to future diagnosis and therapeutic strategies, further research in this topic should be a priority [p.793, col. 1, para. 2]. One might have expected that a specific mutation of a widely expressed gene would have RAS gene mutations provide informative examples of these complexities. 
	i. Cell type specificity: KRAS2 gene mutations in normal pancreatic dull cells seem to initiate the neoplastic process, eventually leading to the development of pancreatic cancer [p.795, col. 2, para. 2]. The same mutations occurring in normal colonic and ovarian epithelial cells lead to self-limiting hyperplastic or borderline lesions that do not progress to malignancy [p.795, col. 2, para. 2].
ii. Chronology: In contrast to the effects of KRAS2 mutations in a normal colonic epithelial cells, a KRAS2 gene mutation in the same cell type that has already acquired an APC mutation results in a clonal expansion that often progress to cancer [p.795, col. 2, para. 3]. 
	iii. Growth inhibition versus growth promotion: In many human and experimental cancers, RAS genes seem to function as oncogenes. However, RAS genes can function as suppressor genes under other circumstances, inhibiting tumorigenesis after administration of carcinogens to mice [p.795, col. 2, and para. 4]. These and similar observations on other cancer genes are consistent with emerging general notion that signaling molecules play multiple roles at multiple times, even in the same cell type [p.795, col. 2, para. 5]. However, the biochemical bases for such variations among cancer cells are almost entirely unknown [p.795, col. 2, para. 6]. A major challenge for cancer researchers involves the practical benefits to a patient [p.797, col. 1, para. 4]. Eradicating hundreds of billions of cancer cells from a human with metastatic disease is a daunting task [p.797, col. 1, para. 5]. Each of these cells has multiple genetic abnormalities and is capable of rapidly evolving variants to combat any therapeutic onslaught [p.797, col. 1, para 5]. Thus, a high degree of unpredictability exists in the art with regard to 
	Smith et al. (Clinical Cancer Res (2012), vol. 18, pp.4514-4521) teaches therapeutic approach entails inhibiting the kinase activity of the TGF-b receptors, thereby arresting downstream canonical and non-canonical signaling. Initial attempts to target the kinase activity of the receptors focused on the type I receptor. Kinase inhibitors targeting the ATP-binding site of the TbRI kinase include small molecules such as SD-208 (Scios), SB431542 or SB505124 (GlaxoSmithKline), and LY-2157299 (Lilly Research Laboratories). Early successes in preclinical models include those with SD-208, in which treatment leads to decreased tumor growth and invasiveness of mouse and human glioma cells, as well as increased immunogenicity of mouse gliomas when the agent is delivered systemically. In addition, treatment of human malignant glioma cell lines with SB-431542 leads to a reduction of cell proliferation and motility, as well as in the expression of angiogenic factors. The LY2157299 compound has proved effective as an orally administered drug in a NSCLC and breast cancer preclinical mouse model. Preclinical models and phase I safety and pharmacokinetics studies have pushed this compound into further clinical trials; patients are currently being recruited for the treatment of hepatocellular carcinoma (Table 1). Through a compound library search, Eli Lilly and Company has also discovered a TbRI and TbRII dual inhibitor, LY2109761, which inhibits metastasis in colon and pancreatic cancer models, and has recently shown efficacy against glioma- initiating cells in patient-derived primary cultures of tumor cells. A study of breast cancer bone metastasis in a xenograft mouse model, however, shows that the ability of LY2109761 to reduce metastasis is more effective early in metastasis and curative treatment of well-established bone metastasis is less effective [p.4519, col. 1, para. 2].
	The preclinical and clinical data for anti–TGF-b therapy show promise for targeting this pathway as an anticancer therapeutic. However, as described above, TGF-b has a complex and dichotomous role in cancer. For this reason, the importance of patient selection will be critical in 
AP 12009 reported 2 cases of adverse events that were classified as grade 3, including 1 case of intracranial edema that was associated with treatment of AP 12009. In addition, the phase I study of the pan-neutralizing anti–TGF-b antibody, GC1008, reported 1 serious event possibly related to treatment, in which a patient with a previous history of skin cancer developed a well-differentiated squamous cell skin carcinoma. In addition, to the multifunctional role of TGF-b, it is also important to remember the ubiquitous nature of this cytokine. Because TGF-b is involved in many normal physiologic processes, systemic inhibition of TGF-b may have deleterious side effects. In clinical trials of the allogenic tumor vaccine Lucanix, adverse events were only reported in 10% of patients but included pain, fatigue, nausea, headaches, cough, and weakness [p.4519, col. 2, para 6]. In trials mentioned above with GC1008, adverse events included fatigue, headache, gingival bleeding, and gastrointestinal symptoms, although all adverse events were classified as grade 2 or less [p.4520, col. 1, para 1]. On the basis of these data, it is likely that the potential benefit of these treatments will outweigh the possible complications [p.4520, col. 1, para 1]. Overall, the complexity of TGF-b highlights the need for an improved understanding of the biologic and pathologic mechanisms that control response to TGF-b signaling [p.4920, col. 1, para 2]. The clinical studies under way have already shown 
Given that it was not known that compounds formula I° will be able to treat any cancer or have the same activity against lung cancer, one of ordinary skill in the art would not be able to predict that every compounds of formula I° could be effective in the treatment of any cancer without enabling a set of species representative of the full scope of the compounds of formula I° and cancers known in the art. The artisan would have required sufficient direction as to how, at minimum, a representative set of species of the claimed compound could be effectively  in treating cancer and, further, how the artisan could have reasonably extrapolated such results to the larger and highly varied genus of  compound of formula I° and cancers without requiring undue experimentation to determine which compound of formula l° would actually show sensitivity to treat any cancer such that the artisan would have been imbued with at least a reasonable expectation of success in the treatment. Such success would not have been reasonably expected for the compounds of formula I° as claimed given the highly complex and variable nature of cancer known in the art and that Applicant has shown examples IC50 values for GDF8, TGF-β, TGF-1b and TGF-2b. However, the specification does not provide any explanation has to how the IC50 values can be extrapolate to treatment of any cancers.  To the artisan, the concept of broad genus of compounds of formula I° that will be effective to treat any cancer would not have been considered representative or suggestive of the same efficacy in the inhibition assay in the absence of any evidence or reasoning to do so. Additionally, since the skilled artisan would have expected the interaction of a particular agent in the treatment of a particular disease state to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis for the use of the combination, one of skill in the art would have no other recourse but undue experimentation to undertake extensive testing to determine which compound of formula I° would be amenable for treating cancer using the claimed compound.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."
	"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the method of treating any cancer by administering a therapeutically effective amount of a compound of formula I° was unpredictable at the time of the invention, given that the art recognized the complexity of developing cancer therapies for the treatment of wide number of cancer and the fact that different compounds of formula I°  have different IC50 values for GDF8, TGF-β, TGF-1b and TGF-2b, the art clearly lacked information in regards to how compounds of formula I° would have been effective in treating a broad genus of 
In the as-filed specification, Applicant demonstrates in the as-filed specification GDF8, TGF-β, TGF-1b and TGF-2b IC50 (µM) values of several compounds of formula I [p.190-192 and 325-329]. 
However, Applicant fails to provide adequate working examples for how the IC50 values can be translate into therapeutic efficacy of any cancer. The IC50 value is define half maximal inhibitory concentration which is a measure of the effectiveness of substance to inhibit specific biological or biochemical function. The as-filed specification fails to define what is the value of TGF-beta necessary to treat any cancer or lung cancer? The enablement of the working examples provided in the specification demonstrates that the compound of formula I° have various IC50 values, however is not representative of the breadth of the presently claimed subject matter. The fact that Applicant has exemplified the IC50 values for several compound several, alone does not address the high degree of variability in the art in terms of the therapeutic efficacy of the compounds of formula I°. Applicant has also failed to provide any evidence, or describe any protocol, that addresses this variability in the art such that one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success in treating any cancer with compound of formula I based on the direction provided in the present specification. 
The quantity of experimentation to treat any cancer with the instantly claimed compounds encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not  et al., and Smith et al. establishes the state of the art in close relate TGF-beta inhibitor instantly claimed, however it does not mention that all cancers it would have been effectively treated. The state of the art does not provide sufficient guidance to conclude that the instantly claimed compounds would have been able to treat any cancer.   Since references disclosed the complexity of cancer therapy and the differences in manifestation depending on sex, age and severity/progression of the disease which in turn dictates the choice of therapeutic agents employed during treatment. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at 
Applicant is enable for a making compounds of formula I°, and a method of inhibiting of GDF8, TGF-β, TGF-1b and TGF-2b.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79, 81, 83, 85, 87 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 79, 81, 83, 85, 87 and 89 recite “wherein the cancer is selected from … especially … a mammary carcinoma or a leukemia. Other diseases include Cowden syndrome …” 
It is unclear what are the meets and bounds of the claims. First, Applicant recites a Markush style language however it does not follow the correct Markush language as cited in the MPEP 2117.
 For the purpose of compact prosecution the examiner is interpreting that all cancer listed in the claim are claimed in close group of alternatives. 
Response to Arguments
Applicant's arguments filed August 10, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
The application provides data demonstrating that such compounds are TGF-B inhibitors. The application states that the subject is any animal see [0662]. In addition the application provides information concerning formulation and routes of administration and particular amounts. 
Also, TGF-beta is a potent inducer of angiogenesis, which provides a critical support system for solid tumors citing Buijs et al. (2011). Overproduction of TGF-beta by the tumor can lead to tumor growth by stimulating angiogenesis, invasion and evasion from the immune system. Further, states that TGF-beta has a prominent role in tumor progression and bone metastasis.  Therefore, a person of ordinary skill in the art at the time the application was filed would understand the correlation between TGF-beta inhibition and cancer. 
Examiner’s Response:
The examiner has consider Applicant’s arguments however does not find them persuasive. The evidenced provided by Buijis et al. is not sufficient to overcome the scope of enablement rejection. Buijis et al. taught in general TGF-beta overproduction can lead to tumor growth in advanced cancer. However, it is not known whether the inhibition of TGF-beta would been able to treat any cancer. Buiji et al. is directed to targeting TGF-beta in the treatment of bone metastases. Nowhere does Buiji et al. taught that the target treatment is for all cancers. Further, applicant has not provided evidence that IC50 values would have been sufficient to treat any cancer. As mentioned before, Applicant is enable for a making compounds of formula I°, and a method of inhibiting of GDF8, TGF-β, TGF-1b and TGF-2b.



Conclusion
	Rejection claims 70-90 is proper.
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627